DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 20180247969 A1
Regarding Claim 1, Mori in Figure 4 discloses: a manufacturing method of manufacturing a semiconductor structure for forming a CMOS image sensor (200), the manufacturing method comprising: 
5providing a substrate (223);
forming a second doped region (220), a first doped region (224) and a pinning layer (225); and 
forming a third doped region (221) in the substrate (223) corresponding to a 10laterally extending region of the second doped region (220), wherein 
the ion doping concentration of the first doped region (224) is greater than the ion doping concentration of the second doped region (220), and the ion doping concentration of the second doped region (220) is greater than the ion doping concentration of the third doped region (221) such that the formed third doped region 15(221) is in contact with the second doped region (220) after diffusion. [Para. 0084-0086], See reference marked/annotated Figure 4 below:
Mori  does not explicitly teach sequentially from bottom to top in a height direction of the substrate in the substrate (223) to form a photodiode of the CMOS image sensor; however,  Mori implies sequentially from bottom to top in a height direction of the substrate in the substrate (223) to form a photodiode of the CMOS image sensor because Para. [0086]of Mori discusses “layer 2211 is formed on the first substrate surface 211 side.”  
It would have been obvious to one having ordinary skill in the art at the time of the invention to form the device in Mori sequentially from bottom to top in height direction, because it is suggested by Mori (Para [86]) and within the purview of the artisan to form the device in a sequential manner from bottom to top.

    PNG
    media_image1.png
    793
    942
    media_image1.png
    Greyscale


Regarding claim 2, Mori discloses in Figure 4: The manufacturing method of claim 1, wherein a first type of ion doping is performed to form the first doped region (224), the second doped region (220) and the third doped region (221) (Para. [0085]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 20180247969 A1) as applied to claim 2 above, and further in view of Yi et al. (US 20160155768 A1).
Regarding Claim 3, Mori discloses in Figure 4: The manufacturing method of claim 2, wherein a second type of ion doping is performed to provide the substrate (223), Para. ([0087) a second p layer (second conductivity type semiconductor layer, i.e., p+ layer in the present example) 223 is formed” and to form the pinning layer (225), Para. ([0091]) “ a third p layer (second conductivity type semiconductor layer, i.e., p+ layer in the present example) 225 is formed.” 
Mori fails to disclose wherein the second ion doping type is different from the first ion doping type, and does not detail that the ion doping concentration of the pinned layer (225) is greater than the ion 25doping concentration of the substrate (223). 
Yi, also a manufacturing method for an image sensor, discloses in Fig. 2A: the ion doping concentration of the pinned layer (204) is greater than the ion doping concentration of the substrate 25(203). Both the pinning layer and the substrate are of P-type doping different for N-type of first ion doping type. Also, the pinning layer (204) has concentration P, while substrate (203) has concentration of P- (Para. [0016] and [0019]).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have different ion doping in Mori as taught by Yi, because a substitution of one known element for another yields predictable results and is within the purview of the artisan (See MPEP 2143).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 20180247969 A1) as applied to claim 1 above, and further in view of Chiu et al. (US 20150288940 A1).
Regarding Claim 4,  Mori et al. does disclose in Fig 4: The manufacturing method of claim 1, wherein the manufacturing method further comprises: 
forming an ion doped region (224) and a pinning layer (225) in order from bottom to top in the substrate (223) (obviousness of bottom to top formation in Mori is discussed above with respect to claim 1).
Mori does not disclose forming a storage node over a third doped region isolated from the ion doped region of the storage node.  
Chui discloses manufacturing method for an image sensor has the missing process in Fig. 2B does discloses 
19the storage node (228) is formed over the third doped region, and the third doped region is isolated (248, isolation structure) from the ion doped region of the storage node (228).
For Chiu Fig 2B, the doped regions are not numbered, but it can be seen where in annotated figure below. Para. [0025]. 
It would have been obvious to anyone with ordinary skill in the art to do a substitution of Chiu to the teaching of Mori to get desired results of having both doped region from spilling into each other as they are both of different ion-doping types, Para. [0018], as is within the purview of one having ordinary skill in the art.

    PNG
    media_image2.png
    502
    969
    media_image2.png
    Greyscale

Regarding Claim 5, Mori discloses in Figure 4: The manufacturing method of claim 4, wherein the first type of ion doping 5is performed to form the third doped region (221)Mori fails to disclose the ion doped region of the storage node; and the ion doping concentration of the ion doped region of the storage node is greater than the ion doping concentration of the third doped region.
Chiu in Figure 2A discloses the ion doped region (228) of the storage node (228) ; and the ion doping concentration of the ion doped region (228) of the storage node (122A) is greater than the ion doping concentration of the third doped region. Claim 4’s annotated drawing above the storage node’s ion-doping is N+ which is a higher concentration than the P concentration of the third doping region. Even though the doping types are different the sign convention of (+) for higher concentrations and (-) for lower concentration still applies to different doping types.
It would have been obvious to anyone with ordinary skill in the art to do a substitution of Chiu to the teaching of Mori to get desired results of having both doped region from spilling into each other as they are both of different ion-doping types, Para. [0018], as is within the purview of one having ordinary skill in the art.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be  allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.
Regarding Claim 6: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a manufacturing method comprising:
“forming a fourth doped region between the third doped region and the ion doped region of the storage node, the third doped region is isolated from the ion doped region of the storage node by the fourth doped region.”
Claims 7-8 depend on Claim 6, and therefore, are allowable for the same reason as Claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MATTHEW HARTMAN whose telephone number is (571)272-9584. The examiner can normally be reached M-TH: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.H./Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829